Citation Nr: 1604248	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a March 2015 decision, the Board denied the Veteran's TDIU claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court issued an order granting a November 2015 Joint Motion for Remand (JMR).  This issue has subsequently been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The claim of entitlement to TDIU is remanded in compliance with the November 2015 JMR and Court Order.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain information regarding the Veteran's employment with Securitas Security Services using the information provided in the November 2010 response.  Specifically, the AOJ should attempt to obtain such information from The Work Number.  Any follow action should be taken.  All attempts to obtain this information should be documented in the claims file.  If the AOJ is unable to obtain any additional employment information from Securitas, this must be noted in the claims file and the Veteran and his representative must be notified of such.  

2.  Return the Veteran's claims file to the March 2011 VA audiological examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

If the original March 2011 audiological examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should identify what functional effects the Veteran experiences as a result of his service-connected hearing loss.  The Board is particularly interested in any functional effects on the Veteran's ability to perform work in a sedentary setting.  If the examiner concludes that the Veteran experiences no functional impairments as a result of his hearing loss, s/he must so state.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to TDIU should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




